DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on December 17, 2021, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2020/0104775 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9, 17, and 21-30 are pending in this case. Claims 1, 9, and 17 were amended. Claims 10-16 and 18-20 were cancelled. Claims 21-30 were added. The Specification is amended herein via Examiner’s Amendment below. Claims 1, 9, and 17 are the independent claims. Claims 1-9, 17, and 21-30 are allowed.

Specification
The objection to the disclosure is withdrawn in view of the amendment to paragraph 0056. Upon entry of the Examiner’s Amendment below, the remaining objections for improper trademark usage with be obviated.

Application Data Sheet
As discussed in the interview, the Application Data Sheet filed on September 27, 2019, contains an error with respect to the filing date of the U.S. Provisional Patent Application No. 62/855,218. The 

Claim Rejections - 35 USC § 101
The rejections of claims 1-20 under 35 U.S.C. 101 as directed to an abstract idea without significantly more are withdrawn in view of the amendments to provide additional detail to the point of novelty of the invention, as well as the Applicants’ persuasive arguments (see RCE Remarks, page 9).

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. James Bergstrom on January 13, 2022. See accompanying Interview Summary.

The application has been amended as follows: All of the following amendments are to properly mark trademarks. 
	Please amend the Specification as follows (paragraph numbering refers to U.S. Patent Application Publication No. 2020/0104775 A1).

Please replace paragraph 0058 with the following:
Oracle.RTM. and non-Oracle.RTM. data sources. New metric indicators can be configurable by the user and can be viewed across multiple touchpoints based on the user's preferences. New metric indicators can be pushed to the user (alerting) based on business urgency derived from configurable thresholds, industry benchmarks, or advanced intelligence ("AI") driven monitoring. The metric indicators can further serve as a focal point for the application. The metric indicators can also be configurable by the user. The metric indicators can be viewed across multiple touchpoints based on the user. The metric indicators may be able to filter not only the metric indicators currently shown on their user interface, but all available metric indicators based on a range of parameters. Search can provide a mechanism for simple and complex searching/filtering. Simple controls for filtering and surfacing sets of metric indicators can be provided.

Please replace paragraph 0071 with the following:
[0071] The client devices may include various types of computing systems such as portable handheld devices, general purpose computers such as personal computers and laptops, workstation computers, wearable devices, gaming systems, thin clients, various messaging devices, sensors or other sensing devices, and the like. These computing devices may run various types and versions of software applications and operating systems (e.g., Microsoft Windows.RTM., Apple Macintosh.RTM., UNIX.RTM. or UNIX-like operating systems, Linux.RTM. or Linux.RTM.

Please replace paragraph 0085 with the following:
[0085] A PaaS model is generally used to provide, as a service, platform and environment resources that enable customers to develop, run, and manage applications and services without the customer having to procure, build, or maintain such resources. Examples of PaaS services provided by Oracle Corporation.RTM. include, without limitation, ORACLE JAVA CLOUD SERVICE (JCS), ORACLE DATABASE CLOUD SERVICE (DBCS), data management cloud service, various application development solutions services, and others.

Please replace paragraph 0091 with the following:
[0091] In certain embodiments, to facilitate efficient provisioning of these resources for supporting the various cloud services provided by cloud infrastructure system 1102 for different customers, the resources may be bundled into sets of resources or resource modules (also referred to as "pods"). Each resource module or pod may comprise a pre-integrated and optimized combination of resources of one or more types. In certain embodiments, different pods may be pre-provisioned for different types of cloud services. For example, a first set of pods may be provisioned for a database service, a second set of pods, which may include a different combination of resources than a pod in the first set of pods, may JAVA service, and the like. For some services, the resources allocated for provisioning the services may be shared between the services.

Please replace paragraph 0109 with the following:
[0109] By way of example, and not limitation, as depicted in FIG. 12, system memory 1210 may load application programs 1212 that are being executed, which may include various applications such as Web browsers, mid-tier applications, relational database management systems (RDBMS), etc., program data 1214, and an operating system 1216. By way of example, operating system 1216 may include various versions of Microsoft Windows.RTM., Apple Macintosh.RTM., and/or Linux.RTM. operating systems, a variety of commercially-available UNIX.RTM. or UNIX-like operating systems (including without limitation the variety of GNU/Linux.RTM. operating systems, the Google Chrome.RTM. OS, and the like) and/or mobile operating systems such as [[iOS]] iOS.RTM., Windows.RTM. Phone, Android.RTM. OS, BlackBerry.RTM. OS, Palm.RTM. OS operating systems, and others.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-9, 17, and 21-30 are allowed, and renumbered as claims 1-20 as indicated on the accompanying Issue Classification form.

The Examiner has carefully examined independent claims 1, 9, and 17. The closest prior art references of record are U.S. Patent Application Publication No. 2019/0104041 A1 (hereinafter Tabak), U.S. Patent Application Publication No. 2019/0188605 A1 (hereinafter Zavesky), U.S. Patent Application Publication No. 2009/0083019 A1 (hereafter Nasle), U.S. Patent Application Publication No. 2019/0220153 A1 (hereinafter Kidron).

Claims 1, 9, and 17 are patentable over Tabak, Zavesky, Nasle, and Kidron at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 9, and 17:

training a model of the metric indicator using a machine learning process, the model having each attribute of a plurality of attributes of the metric indicator as independent variables of the model and configured to calculate derivatives for each of the plurality of attributes;
selecting, based on the model, at least one attribute of the plurality of attributes having a greatest statistical change contribution using the model of the metric indicator, wherein the greatest statistical change contribution is based on the derivatives calculated by the model; 
selecting a subset of the plurality of indicators from the plurality of metric indicators that have a greatest metric entropy change;

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. BYCER whose telephone number is (571)270-3741. The examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173